Citation Nr: 1310492	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  06-05 077	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for throat cancer, to include as due to exposure to herbicides.

2.  Entitlement to a disability rating higher than 10 percent for residuals of a shell fragment wound to the right ankle, with retained foreign body.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to October 1971, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal, the Army Commendation Medal with "V" device and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that in relevant part denied service connection for throat cancer and continued a current noncompensable rating for the service-connected right ankle disability (shell fragment wound with retained foreign body).  Also on appeal is a rating decision issued by the RO in Montgomery, Alabama (which is currently VA's Agency of Original Jurisdiction) that in relevant part denied entitlement to a TDIU.

The Board issued a decision in August 2009 that denied service connection for throat cancer.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in May 2010 issued an Order granting a Joint Motion of the Parties to vacate the Board's decision denying service connection for throat cancer and return to case to the Board for further development.

The Board remanded the case to the Originating Agency in May 2011 and again in September 2012.  The file has now been returned to the Board for further appellate review. 



FINDINGS OF FACT

1.	On September 6, 2012, the Board issued a decision that granted service connection for a left wrist disorder; the same action remanded the issues of entitlement to service connection for throat cancer, entitlement to a higher disability rating for the service-connected right ankle disability (right ankle shell fragment wound) and entitlement to TDIU for further development.

2.	On November 5, 2012, prior to the promulgation of a decision in the remaining issues on appeal, the Board received notification from the Veteran that he was satisfied with the Board's decision and wished to withdraw his appeal regarding any remaining issues that had been remanded to the Originating Agency.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, who is the appellant, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


